Citation Nr: 1412371	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-34 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for residuals of right wrist ganglion cyst removal, since July 1, 2013.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), from July 19, 2012, to July 1, 2013.

3.  Entitlement to a finding of TDIU, prior to July 19, 2012.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and May 2010 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2007 decision denied entitlement to an increased evaluation for the right wrist.  Entitlement to TDIU was denied in May 2010; this decision was itself a reconsideration of an earlier February 2008 decision.

In April 2013, the Board denied entitlement to service connection for a number of disabilities, as well as eligibility for payment of a nonservice-connected pension.  No further question remains for consideration by the Board with regard to those issues.  The Board additionally remanded the issues of evaluation of the right wrist disability and entitlement to TDIU to the RO via the Appeals Management Center (AMC), in Washington, DC, in April 2013. 

When the issues were returned to the Board in October 2013, the Board denied entitlement to an increased evaluation for the right wrist at any time prior to July 19, 2012, and granted an increased 50 percent evaluation from July 19, 2012, to April 26, 2013.  The Board remanded the issues of evaluation of the right wrist since July 1, 2013 and entitlement to TDIU.

During the pendency of the most recent remand, the AMC in a February 2014 decision granted an increased 50 percent evaluation for the right wrist, as well as entitlement to TDIU, both effective July 1, 2013.  Although the AMC appears to have considered the award of TDIU a full grant of the benefit sought, the appeal in fact encompasses the time period since the filing of a claim for TDIU in July 2007.  Accordingly, the issue of TDIU entitlement remains on appeal, as captioned above.

Throughout the pendency of these appeals, the Veteran has at several points indicated his desire for Board or local hearings in various forms.  Most recently, however, the Veteran stated to RO personnel that he did not want any hearing at all.  His options were explained to him in a November 2012 phone call, and he plainly stated that he desired his appeals to be certified to the Board as soon as possible.  His hearing requests are therefore considered withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU prior to July 19, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has limited his appeal with regard to evaluation of residuals of right wrist ganglion cyst removal, since July 1, 2013, to seeking of a 40 percent evaluation.

2.  The current award of a 50 percent evaluation for residuals of right wrist ganglion cyst removal, since July 1, 2013, fully satisfies the Veteran's appeal.

3.  Since July 19, 2012, service-connected residuals of right wrist ganglion cyst removal and associated scars have combined for a 60 percent disability evaluation.

4.  Since July 19, 2012, service-connected residuals of right wrist ganglion cyst removal and associated scars have rendered the Veteran unable to secure and follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for an evaluation in excess of 50 percent for residuals of right wrist ganglion cyst removal, since July 1, 2013, are met.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for entitlement to TDIU since July 19, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Wrist

In October 2013, the Board denied entitlement to an increased evaluation for the right wrist at any time prior to July 19, 2012, and granted an increased 50 percent evaluation from July 19, 2012, to April 26, 2013, when a 100 percent temporary total evaluation took effect.  These decisions were final as of issuance, and there is no indication the Veteran has appealed either.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

The sole issue remaining on appeal after October 2013 with regard to the right wrist was the question of an evaluation in excess of 30 percent since July 1, 2013.  In a February 2014 decision, the AMC granted an increased 50 percent evaluation for the residuals of right wrist ganglion cyst removal since July 1, 2013.  The AMC then issued a supplemental statement of the case (SSOC) on the issue, as a higher 70 percent evaluation was available under the applied evaluation criteria, and recertified the matter to the Board.

However, in February 2014 correspondence in response to the SSOC, the Veteran included a handwritten note which stated, "I am so tired of fighting.  I should be 40% + 10% for scarring."  He is currently rated 10 percent for right wrist scars related to his ganglion cyst removal.  He is also currently rated 50 percent disabled for the residuals of right wrist ganglion cyst removal, or more than he stated that he wanted.

A Veteran is presumed to be seeking the maximum evaluation possible, unless he specifies otherwise.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran limited his appeal to a desire for a 40 percent evaluation.  Therefore, the Board finds that the grant of the higher 50 percent evaluation fully satisfied the Veteran's appeal with regard to residuals of right wrist ganglion cyst removal; this includes any inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim is part and parcel of the claim for increased rating, in contrast to the independently filed and decided TDIU claim of July 2007.  As there remains no question or controversy for consideration by the Board with regard to this issue, the appeal must be dismissed.  38 U.S.C.A. § 7105(c)(5).

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issue of entitlement to TDIU from July 19, 2012, to July 1, 2013, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities resulting from common etiology or a single accident."  38 C.F.R. § 4.16(a)(2).  The Veteran is service-connected for his residuals of right wrist ganglion cyst removal, and an associated scar.  These conditions combine to an evaluation of 60 percent.  38 C.F.R. § 4.25.  Additionally, as both conditions arise from the same etiology, a ganglion cyst, they may be considered to be a single disability.  38 C.F.R. § 4.16(a). 

The Veteran meets the threshold eligibility requirement.  The question, then, is whether the Veteran is factually unemployable from July 19, 2012, to July 1, 2013; earlier periods are addressed in the Remand section, below.

The Veteran's level of disability, educational achievement, work history, and vocational training have been the same since July 19, 2012.  He has been rated a combined 60 percent disabled; has an Associate's Degree in computers/information systems; and has worked as a cashier, store manager, and bus driver in the past; he has not worked since 2008 or 2009.  Doctors have found that the service-connected right wrist disabilities would interfere with or prevent heavy labor, as well as any sedentary labor involving typing, keyboarding, or driving.  Based on this profile, the AMC granted entitlement to TDIU effective July 1, 2013.  As that same profile existed unchanged from July 19, 2012, the same factual determination must be made for the period from July 19, 2012, to July 1, 2013.

Accordingly, entitlement to TDIU for the period from July 19, 2012, to July 1, 2013, is warranted.



ORDER

The appeal for an evaluation in excess of 50 percent for residuals of right wrist ganglion cyst removal, since July 1, 2013, is dismissed

Entitlement to TDIU for the period from July 19, 2012, to July 1, 2013, is granted.


REMAND

As is noted above, TDIU was formally claimed in July 2007 correspondence.  A February 2008 rating decision denied entitlement to TDIU, but prior to the expiration of the appellate period, in February 2009, the Veteran submitted new and material evidence.  38 C.F.R. § 3.156(b).  This means that the May 2010 decision appealed to the Board is a reconsideration of the February 2008 denial, and the period under consideration for entitlement to that benefit may reach back as far as one year prior to receipt of the July 2007 claim.  38 C.F.R. § 3.400(o)(2).  As neither the February 2014 AMC grant of TDIU entitlement, nor the above Board grant, cover the entirety of this period, the stage prior to July 19, 2012, remains on appeal.

Adjudication of this remaining issue is not appropriate at this time.  First, the Board notes that since TDIU was last considered in an SSOC, in August 2013, additional relevant evidence has been associated with the claims file.  The Veteran is entitled to initial consideration of this evidence by an Agency of Original Jurisdiction (AOJ); he has not waived such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

While the Board would normally seek a waiver administratively in order to expedite the adjudication, here such is not appropriate.  Prior to July 19, 2012, the Veteran did not meet the Schedular eligibility requirements for TDIU under 38 C.F.R. § 4.16(a); his combined rating was only 40 percent.  Consideration under 38 C.F.R. § 4.16(b) is therefore required.  As this potentially necessitates referral to the Director of the Compensation and Pension Service prior to Board consideration, remand of the remaining TDIU claim is required.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the question of entitlement to TDIU prior to July 19, 2012, to include a formal determination as to whether the Veteran's service-connected right wrist disabilities render him factually unemployable.  The AOJ is reminded that the claim for TDIU dates back to July 2007.

If unemployability is found, refer the question of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.

2.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


